o f f ic e o f c h ief c o u n sel number release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c uilc no 280a cc ita mebrookens cor-117177-00 date memorandum for mr michael perlmutter lead customer service representative accounts management division iii group jacksonville fl from heather c maloy associate chief_counsel income_tax accounting subject sec_280a this technical assistance memorandum responds to your inquiry concerning the effect of sec_280a of the internal_revenue_code on the deductibility by an individual taxpayer of expenses attributable to the rental of a portion of a dwelling_unit to his employer the employer is an s_corporation of which the employee is the sole shareholder and sole employee during the period of the rental the individual used the rented portion in performing services as an employee the individual also used the dwelling_unit as a principal_residence our discussion supplements previous oral advice we have given you on this subject your inquiry was prompted by an individual described above who was concerned because he could not find a place on the applicable forms to claim certain business_expenses and depreciation attributable to the rental income you asked for guidance concerning the appropriate form s to use in reporting the rental income and deductions please note that technical assistance does not relate to a specific case and is not binding on audit or appeals offices this document may not be cited as precedent issue how should an individual who rents a portion of his dwelling_unit to his employer and who uses the dwelling_unit in performing services as an employee of that employer treat the expenses attributable to the rental of the dwelling_unit conclusion cor-117177-00 the individual described above may deduct home mortgage interest real_property_taxes and personal casualty losses to the extent permitted by sec_163 sec_164 and sec_165 and h however the individual may not deduct otherwise allowable trade_or_business_expenses under sec_162 business casualty losses under sec_165 or depreciation under sec_167 to the extent those expenses and losses are attributable to the use by the employee of the dwelling_unit in performing services for the employer overview in general sec_280a applies to individuals who use their homes both for personal purposes and for the production of trade_or_business income the section is designed both to insure that the business use of the home does not result in an inappropriate conversion of nondeductible personal_living_and_family_expenses into deductible expenses and to permit the deduction of legitimate business_expenses incurred in using the home to earn income sec_280a generally disallows otherwise allowable deductions with respect to the business use of an individual’s residence however sec_280a provides an exception to that disallowance rule by providing that sec_280a shall not apply to any deduction allowable to the taxpayer without regard to its connection with his trade_or_business or with his income-producing activity in other words sec_280a provides that if an individual who uses his home entirely for personal purposes could take a deduction related to that personal_use he may also take the deduction if he uses the home both for personal purposes and to carry on trade_or_business activities thus sec_280a and b taken together permit an individual who pays home mortgage interest_expense and state and local real_property_taxes to deduct those payments -- if the rules found in sec_163 and sec_164 are met -- regardless of whether that individual uses his residence solely for personal purposes or for both personal and business purposes deductions for the business use of a home are potentially available only if the use falls into one of the four categories listed in sec_280a - those categories are respectively specified home_office uses sec_280a b and c storage of inventory or product samples in the home sec_280a rental of the property sec_280a and use of the home in providing day-care services sec_280a in general the business_expenses associated with those uses are deductible only if the individual’s business use of the home is regular rather than occasional or incidental however although the aggregate amount of deductible home mortgage interest real_property_taxes and personal casualty losses is not affected by partial business use of the home those deductions must be allocated between business and personal_use of the home to prevent circumvention of the gross_income limitation or deduction limit of sec_280a cor-117177-00 and only to the extent the income earned from the business use of the home equals or exceeds the business_expenses sec_280a further requires both that expenses be reasonably allocated between business and personal_use and that expenses be taken in a specified order in addition to these general rules particular rules apply to some of the business uses listed above publication business use of your home contains a detailed description of the various sec_280a rules discussion your questions involve a corporate employee whose receipt of business income and whose incurring of business_expenses relate to three of the sec_280a business uses listed above the c a and b home_office use and the c rental use for ease of discussion we will refer to two hypothetical employees - e-1 and e-2 - both of whom use part of their homes but not a separate structure detached from the dwelling_unit in performing services for their employers and both of whom are the sole shareholders of their s_corporations assume the following additional facts concerning these hypothetical employees e-1 receives a reasonable salary from her employer includible in her gross_income under sec_61 and seeks to claim a home_office deduction e-2 receives a reasonable rent from his employer includible in his gross_income under sec_61 and seeks to deduct business_expenses related to that rental to claim a home_office deduction e-1 must satisfy both the general requirements of sec_280a and the particular requirements of sec_280a or c b specifically under sec_280a e-1 must show that she used her home_office exclusively and regularly either as a her principal_place_of_business in her trade_or_business of being an employee or as b a place of business in which she meets or deals with patients clients or customers in the normal course of her business in addition e-1 must show that her exclusive use of the home_office is for the convenience of her employer assuming e-1 can meet the general and specific rules of sec_280a she should calculate her home_office expense deduction by using the worksheet contained in pub such expenses are generally claimed on various lines of schedule a form_1040 pages - of pub contain an example of how the expenses are calculated and reported and provide information about additional forms which e-1 may be required in some circumstances to prepare and file however because e-2 is receiving rental rather than salary income from his employer e-2 will not be allowed to deduct business_expenses attributable to the rental income this result comes about not because it is more difficult to satisfy the rental use tests cor-117177-00 than the home_office use tests -- indeed ordinarily the opposite is true2 -- but because of the particular disallowance rule_of sec_280a sec_280a was added to the code in by sec_143 of p l 100_stat_2120 1986_3_cb_37 sec_280a provides that treatment of rental to employer paragraphs c and c shall not apply to any item which is attributable to the rental of the dwelling_unit or any portion thereof by the taxpayer to his employer during any period in which the taxpayer uses the dwelling_unit or portion in performing services as an employee of the employer e-2 falls squarely within sec_280a because e-2 is both renting to his employer y co and using the rented portion of his dwelling_unit to perform services as an y co employee accordingly sec_280a will bar e-2 from deducting otherwise allowable sec_162 trade_or_business_expenses sec_165 business casualty losses and sec_167 depreciation that statutory bar in turn explains why there is no place on the forms to deduct those expenses congress added sec_280a expressly to overturn the tax court’s decision in 84_tc_1 aff’d 791_f2d_781 9th cir the taxpayer in feldman an employee shareholder and managing director of an accounting firm not only had an office at the firm but received an above-market rental payment from the firm to maintain an office and related garage space in his home because his home_office did not meet the requirements of sec_280a the taxpayer could not have claimed business_expenses relating to its use despite the government’s argument that the lease agreement in fact represented disguised compensation however the courts permitted the taxpayer to claim offsetting rental expenses under sec_280a in enacting sec_280a congress observed that the tax court’s interpretation of sec_280a in feldman could lead to the circumvention of statutory restrictions on the deduction of home_office expenses in particular congress was concerned that employers and employees could arrange sham transactions whereby a portion of salary was paid in the form of rent and the employer-employee transactions would not be negotiated at arm’s length but would provide added tax deductions for the employee at no additional cost to the employer accordingly congress provided that no home_office_deductions were allowable other than expenses such as home mortgage interest and real_estate_taxes that are deductible absent business use if the the sec_280a rental use rules are usually easier for an individual to satisfy than are the c home_office use rules because the c rules do not contain the requirement of exclusive use found in the c rules cor-117177-00 employee rents a portion of his or her home to the employer h_r no 1986_3_cb_133 it should be noted however that although sec_280a applies to s_corporations as well as to individuals the only taxpayer to whom sec_280a refers is the employee thus for example an s corporation’s deduction under sec_162 for rent is not affected by sec_280a we hope this memorandum is helpful if you have further questions please contact ms marilyn e brookens at
